FORM OF TEMPUR-PEDIC INTERNATIONAL INC. AMENDED AND RESTATED 2 Stock Option Agreement [Insert EVP] This Agreement dated as of , 2008, between Tempur-Pedic International Inc., a corporation organized under the laws of the State of Delaware (the “Company”), and the individual identified below, residing at the address there set out (the “Optionee”). 1.Grant of Option.Pursuant and subject to the Company’sAmended and Restated2003 Equity Incentive Plan (as the same may be amended from time to time, the “Plan”), the Companygrants to the Optionee an option (the “Option”) to purchase from the Companyall or any part of a total of shares (the “Optioned Shares”) of the Company’s common stock, par value $0.01 per share(the “Stock”), at a price of $ per share.The Grant Date of this Optionis , 2.Character of Option.This Option is not to be treated as an “incentive stock option” within the meaning of Section 422 of the Internal Revenue Code of 1986, as amended. 3.Duration of Option.Subject to the following sentence, this Optionshall expire at 5:00 p.m. on ten years from the Grant Date.However, if the Optionee’s employment with the Companyand its Affiliates ends before that date (including because the Optionee’s employer ceases to be an Affiliate), this Optionshall expire on the earlier date specified in whichever of the following applies: (a)If the termination of the Optionee’s employment is on account of the optionee’s death or disability, the first anniversary of the date the Optionee’s employment ends; or (b)If the termination of the Optionee’s employment is due to any other reason, three (3) months after the Optionee’s employment ends. 4.Exercise of Option. (a)Until this Option expires, the Optionee may exercise it as to the number of Optioned Shares identified in the table below, in full or in part, at any time on or after the applicable exercise date or dates identified in the table.However, during any period that this Option remains outstanding after the Optionee’s employment with the Company and its Affiliates ends, including because the Optionee’s employer ceases to be an Affiliate, the Optionee may exercise it only to the extent it was exercisable immediately prior to the end of the Optionee’s employment.The procedure for exercising this Option is described in Section 7.1(e) of the Plan.The Optionee may pay the exercise price due on exercise by delivering other shares of Stock of equivalent Market Value provided the Optionee has owned such shares of Stock for at least six months. Number of Shares in Each Installment Percentage of Optioned Shares Initial Exercise Date for Shares in Installment 50% , 20 50% , 20 (b)In lieu of the Change of Control provisions of Section 9 (a) - (c) of the Plan, if (i) a Change of Control occurs and (ii) the Optionee’s employment is terminated but not For Cause (as defined in the Optionee’s Employment Agreement dated ) or if the Optionee resigns for Good Reason (as defined in the Optionee’s Employment Agreement dated ) within twelve (12) months after the occurrence of a Change of Control, the Optionee’s next installment of Optioned Shares will Accelerate as of the date of his termination of employment. 5.Transfer of Option.Except as provided in Section 6.4 of the Plan, this Optionmay not be transferred except by will or the laws of descent and distribution, and during the Optionee’s lifetime, only the Optionee may exercise this Option. 6.Incorporation of Plan Terms.Except as otherwise provided herein in Section 4(b) above, this Optionis granted subject to all of the applicable terms and provisions of the Plan, including but not limited to the limitations on the Company’sobligation to deliver Optioned Shares upon exercise set forth in Section 10 of the Plan, “Settlement of Awards”.Capitalized terms used but not defined herein shall have the meaning assigned under the Plan. 7.Miscellaneous.This Agreement shall be construed and enforced in accordance with the laws of the State of Delaware, without regard to the conflict of laws principles thereof, and shall be binding upon and inure to the benefit of any successor or assign of the Companyand any executor, administrator, trustee, guardian, or other legal representative of the Optionee.This Agreement may be executed in one or more counterparts all of which together shall constitute one instrument. 8.Tax Consequences.The Company makes no representation or warranty as to the tax treatment of this Option, including upon the exercise of this Option or upon the Optionee’s sale or other disposition of the Optioned Shares.The Optionee should rely on his/her own tax advisors for such advice. 9.Certain Remedies. (a)If at any time within two years after termination of the Optionee’s employment with the Company and its Affiliates any of the following occur: (i)the Optionee unreasonably refuses to comply with lawful requests for cooperation made by the Company, its board of directors, or its Affiliates; (ii)the Optionee accepts employment or a consulting or advisory engagement with any Competitive Enterprise of the Company or its Affiliates or the Optionee otherwise engages in competition with the Company or its Affiliates; (iii)the Optionee acts against the interests of the Company and its Affiliates, including recruiting or employing, or encouraging or assisting the Optionee’s new employer to recruit or employ an employee of the Company or any Affiliate without the Company’s written consent; (iv)the Optionee fails to protect and safeguard while in his/her possession or control, or surrender to the Company upon termination of the Optionee’s employment with the Company or any Affiliate or such earlier time or times as the Company or its board of directors or any Affiliate may specify, all documents, records, tapes, disks and other media of every kind and description relating to the business, present or otherwise, of the Company and its Affiliates and any copies, in whole or in part thereof, whether or not prepared by the Optionee; (v)the Optionee solicits or encourages any person or enterprise with which the Optionee has had business-related contact, who has been a customer of the Company or any of its Affiliates, to terminate its relationship with any of them; or (vi)the Optionee breaches any confidentiality obligations the Optionee has to the Company or an Affiliate, the Optionee fails to comply with the policies and procedures of the Company or its Affiliates for protecting confidential information, the Optionee uses confidential information of the Company or its Affiliates for his/her own benefit or gain, or the Optionee discloses or otherwise misuses confidential information or materials of the Company or its Affiliates (except as required by applicable law); then (1)this Option shall terminate and be cancelled effective as of the date on which the Optionee entered into such activity, unless terminated or cancelled sooner by operation of another term or condition of this Agreement or the Plan; (2)any stock acquired and held by the Optionee pursuant to the exercise of this Option during the Applicable Period (as defined below) may be repurchased by the Company at a purchase price of $ per share; and (3)any gain realized by the Optionee from the sale of stock acquired through the exercise of this Option during the Applicable Period shall be paid by the Optionee to the Company; (b)The term “Applicable Period” shall mean the period commencing on the later of the date of this Agreement or the date which is one year prior to the Optionee’s termination of employment with the Company or any Affiliate and ending two years from the Optionee’s termination of employment with the Company or any Affiliate. (c)The term “Competitive
